The appellant was indicted, tried and convicted for carrying a pistol concealed about his person.
The cause was tried by the court without the intervention of a jury. No exceptions were reserved to any rulings of the court, nor to the judgment rendered. An examination of the evidence discloses the fact that the evidence for the State, standing alone, if true, required a conviction of the defendant, while that for the defendant demanded an acquittal. .This court holds that as the trial court had the witnesses before it, it can not be said that such court erred in crediting the witnesses for the prosecution. The judgment of conviction is affirmed.
Opinion by
Coleman, J.